Citation Nr: 1532613	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO. 12-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for chondromalacia, left patella.

2. Entitlement to an increased rating in excess of 10 percent for chondromalacia, right patella.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated during his August 2012 hearing that he was unemployed in part due to his service-connected bilateral knee disabilities. Therefore, the issue of entitlement to TDIU has been raised. 

The Board remanded the issues on appeal for additional development in November 2014. The Social Security Administration (SSA) records and VA examination having been obtained, the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in August 2012. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's left patella chondromalacia has been manifested by flexion to 110 degrees with no further loss of motion or function after repetitive testing, pain on movement, limitations on walking and standing, achiness, stiffness and weakness; but not by but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.

2. For the entire period on appeal, the Veteran's right patella chondromalacia has been manifested by flexion to 110 degrees with no further loss of motion or function after repetitive testing pain on movement, limitations on walking and standing, achiness, stiffness and weakness; but not by but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left patella chondromalacia have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2. The criteria for a rating in excess of 10 percent for right patella chondromalacia have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2011, prior to the initial unfavorable adjudication in August 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

VA's duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's SSA records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in June 2011 and February 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the electronic claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for left and right patella chondromalacia. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59990. Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. Thus, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The Veteran contends he is entitled to increased ratings in excess of 10 percent for his left and right patellar chondromalacia. As the symptomatology, applicable law, and analysis for both the left and right knees are nearly identical, the two disabilities will be addressed together for the purposes of brevity.

The Veteran's left and right patellar chondromalacia are rated under Diagnostic Code 5260, covering limitation of flexion of the knee. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left and right patellar chondromalacia more nearly approximate the level of severity contemplated by a 20 percent rating. The Veteran has reported pain on movement, limitation of motion, achiness, difficulty walking and standing, stiffness and weakness, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA examinations in May 2011 and February 2015. The May 2011 examiner found the Veteran to have flexion to 110 degrees bilaterally, with no additional functional impairment after repetitive testing. The examiner noted pain on movement, stiffness and weakness bilaterally. No instability, meniscal abnormalities, ankylosis, swelling or joint effusion were noted to be present in either knee.

The February 2014 examiner also found the Veteran to have flexion to 110 degrees bilaterally, which he indicated was at least partially due to body habitus. No further limitation of motion or function was found to be present after repetitive testing. The examiner did note there to be pain and fatigue, but indicated there was no evidence of ankylosis, tenderness, subluxation, effusion, or meniscal issues in either knee. Stability was found to be normal in both knees. There is no evidence in the file indicating that the May 2011 or February 2015 examiners, or their findings, are not competent or credible, and therefore the examination results are entitled to significant probative weight concerning the severity of the Veteran's left and right patellar chondromalacia during the period on appeal. Nieves-Rodriguez, 22 Vet. App. at 302-05. Treatment records associated with the claims file reflect ongoing treatment for knee pain, but no additional range of motion testing is or record. 

Based on the objective medical evidence, the Board finds that the Veteran's left and right patellar chondromalacia do not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the period on appeal has the medical evidence shown forward flexion in either knee of or approximating 45 degrees or less, even when considering additional functional loss due to fatigue weakness or other factors. 38 C.F.R. § 4.71a, Diagnostic Code 5260. While the Board acknowledges the Veteran's statements, his complaints were directly considered by the VA examiners who assessed the severity of his disabilities. Further, they are outweighed by the objective evidence of record which clearly shows that the Veteran's limitation of motion has not met or approximated the level of severity contemplated by a 20 percent rating. Indeed, the Veteran's range of motion remained stable between the May 2011 and February 2015 VA examinations at a range of flexion to 110 degrees and extension to 0 degrees. 

No additional higher or alternative ratings under different Diagnostic Codes for the Veteran's left and right patellar chondromalacia can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move both knees, they are clearly not ankylosed. The Veteran was found to have extension to 0 degrees during both VA examinations. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Therefore a higher, or separate and compensable rating, based on limitation of extension of either knee is not warranted. Id.

Both VA examiners specifically noted that the Veteran's knees were stable bilaterally, with no evidence of meniscal conditions or abnormalities. 38 C.F.R. § 4.71a, Diagnostic Code 5257. There is no medical or lay evidence of dislocated semilunar cartilage or nonunion or malunion of the tibia and fibula in either knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. The Veteran does have a diagnosis of bilateral knee degenerative joint disease (DJD). However, the Veteran's limitation of motion is compensable under the Diagnostic Code governing limitation of motion of the knee, and therefore the ratings for degenerative arthritis are not applicable. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Further, even if they are applicable, there is no lay or medical evidence of incapacitating episodes resulting from the Veteran's bilateral knee arthritis, and therefore an increased rating is not warranted. Id.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain on movement, limitation of motion, stiffness, weakness and achiness, all of which he is competent to report. Jandreau, 492 F.3d 1372. However, both the May 2011 and February 2015 VA examiners noted that such factors, when present, did not result in further range of motion or functional loss after repetitive testing. As such, the Board finds that the Veteran's statements concerning further limitation of function due to additional factors are outweighed by the objective observations and measurements of the VA examiners. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected left and right patellar chondromalacia. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's left and right patellar chondromalacia are manifested by flexion to 110 degrees with no further loss of motion or function after repetitive testing, pain on movement, limitations on walking and standing, achiness, stiffness and weakness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as limitations on walking and standing, they are inherently contemplated by the criteria. The Veteran's limitations on walking and standing are directly attributed to the pain in his knees, which in turn is directly considered by the Veteran's current rating based on limitation of motion due to pain and other factors. In short, there is nothing exceptional or unusual about the Veteran's left and right patellar chondromalacia because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for left and right patellar chondromalacia, a left elbow disability, and a hiatal hernia. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left or right patellar chondromalacia combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App. 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, TDIU has not been granted in this case. Buie v. Shinseki, 24 Vet. App. 242 (2010). No temporary total ratings have been assigned. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record shows that the Veteran is able to attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of his disabilities have resulted in the loss of use of a limb, blindness or deafness. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.


ORDER

Entitlement to an increased rating in excess of 10 percent for chondromalacia, left patella is denied.

Entitlement to an increased rating in excess of 10 percent for chondromalacia, right patella is denied.


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's claim for TDIU. See Rice, 22 Vet. App. at 453-54. Any development deemed necessary should be conducted, to include obtaining a medical examination regarding the functional impairment resulting from the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Then, conduct any further development of the Veteran's TDIU claim deemed necessary, to include scheduling the Veteran for an examination regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employability. The examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities (i.e., left and right knee disabilities, left elbow disability, and hiatal hernia) as they relate to his ability to function in a work setting and perform work tasks.

3. Thereafter, readjudicate the issue on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


